Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 1 of 27



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-cv-62823-RAR

  SHIRLEY ST. FORT-NWABUKU, et al.,

             Plaintiff,

  v.

  VITAL PHARMACEUTICALS, INC.,
  d/b/a VPX Sports, a Florida corporation,

          Defendant.
  ______________________________________/

  TIFFANY NGUYEN, et al.,

             Plaintiffs,

  v.

  VITAL PHARMACEUTICALS, INC.,
  d/b/a VPX Sports, a Florida corporation,

          Defendant.
  _______________________________________/

               PLAINTIFFS’ CONSOLIDATED RESPONSE IN OPPOSITION TO
                  DEFENDANT’S CONSOLIDATED MOTION TO DISMISS

          Defendant Vital Pharmaceuticals, Inc. d/b/a VPX Sports (“VPX”) manufacturers, markets

  and sells BANG, a purported premium sports and energy drink product. Through a calculated

  marketing campaign, VPX prominently labels and represents BANG as “potent brain & body-

  rocking fuel: Creatine, Caffeine, CoQ10 & BCAA (Branched Chain Amino Acids)” containing

  “SUPER CREATINE,” “ULTRA CoQ10,” and “BCAAs.” These representations are deceptive

  and misleading. Scientific testing demonstrates that BANG contains either no creatine, CoQ10,

  and BCAAs, or that these ingredients are present in quantities far less than necessary for BANG



  00039488.DOCX. 1                              1
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 2 of 27



  to deliver any of the represented benefits to consumers. See ECF Doc. 56-1 (“Nguyen ACAC”)

  ¶¶ 21, 23, 27; see also ECF Doc. 20 (“St. Fort ACAC”) ¶¶ 6-16.

          VPX’s consolidated motion to dismiss regurgitates standard arguments frequently

  proffered by defendants in response to a consumer FDUTPA complaint alleging

  misrepresentations regarding their products – (1) the massive market-tested advertising campaign

  and all the alleged misrepresentations are mere “puffery”; (2) consumers have not proved and

  established in their initial complaint that the alleged misrepresentations are demonstrably false;

  and (3) plaintiffs lack standing to seek an injunction because they already know about the

  misrepresentations and therefore cannot be harmed again in the future. Significantly, Judge Bloom

  of this District recently found VPX’s standard “puffery” defense arguments meritless in a related

  Lanham Act case against VPX regarding the very same “Super Creatine” at issue here. See

  ThermoLife Int'l LLC v. Vital Pharm. Inc., No. 19-CV-61380, 2019 WL 4954622, at *3-4 (S.D.

  Fla. Oct. 8, 2019).

          For the reasons that follow, this Court should deny VPX’s motion to dismiss. First, the

  factual questions regarding whether VPX misrepresents the contents, potency, and effects of its

  BANG products will be the subject of significant evidence and expert testimony, rendering

  inappropriate VPX’s request to decide this matter at this early stage of the proceedings. The law

  is clear: “[w]hether conduct constitutes an unfair or deceptive trade practice is . . . a question for

  the fact finder.” Witt v. La Gorce Country Club, Inc., 35 So. 3d 1033, 1040 (Fla. 3d DCA 2010)

  (emphasis added); see also Reilly v. Amy's Kitchen, Inc., 2013 WL 9638985, at * 5 (S.D. Fla. Dec.

  9, 2013) (same).




  00039488.DOCX. 1                                  2
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 3 of 27



          At this stage of the proceedings, as a matter of law, VPX is simply wrong in contending

  that its conduct as alleged is not deceptive. In making this argument, VPX ignores well-established

  precedent from the Southern District of Florida:

                     [W]here the allegations “possess enough heft” to suggest a plausible
                     entitlement to relief, the case may proceed. See [Bell Atl. Corp. v.]
                     Twombly, 550 U.S.[ 544, 557, 127 S. Ct. 1955, 1966, 167 L. Ed. 2d
                     929 (2007)] “[T]he standard ‘simply calls for enough fact to raise a
                     reasonable expectation that discovery will reveal evidence’ of the
                     required element.” Rivell v. Private Health Care Sys., Inc., 520 F.3d
                     1308, 1309 (11th Cir. 2008) (citation omitted).

  Mollicone v. Universal Handicraft, No. CV 17-21468-CIV, 2017 WL 5897438, at *2 (S.D. Fla.

  Nov. 29, 2017). This consolidated opposition will successfully show that Plaintiffs have more than

  met the relevant plausibility standard. 1

  I.      Plaintiffs’ Claims Are Not Subject to the Heightened Pleading Requirements of Fed.
          R. Civ. P. 9(b).

          As an initial pleading matter, VPX insists that all of Plaintiffs’ claims sound in fraud and

  are thus governed by the heightened pleading requirement of Rule 9(b). FDUTPA and analogous

  state court consumer protection acts are remedial statutes designed to simplify and streamline the

  prosecution of misleading and deceptive consumer claims, free from the overly technical and

  frequently burdensome requirements of Rule 9(b). Harris v. Nordyne, LLC, No. 14-CIV-21884,

  2014 WL 12516076, at *4 (S.D. Fla. Nov. 14, 2014) (“FDUTPA is a remedial statute deigned to


  1
    Pursuant to Rule 7.1(c)(2), S.D. Fla. L.R., responses to motions are permitted to be 20 pages.
  However, the local rule is silent regarding consolidated oppositions. This Court’s policies and
  procedures provide that “[m]ultiple Plaintiffs or Defendants shall file joint motions with co-parties
  unless there are clear conflicts of position. The applicable pages limits for individual parties shall
  apply for joint pleadings absent leave of court.” Accordingly, typically multiple plaintiffs are
  restricted to the individual page limitations pursuant to this District’s local rules. However, on
  September 17, 2019, this Court entered the Omnibus Order (DE 48), permitting Defendant’s
  renewed motion to dismiss to exceed twenty pages, and permitting each Plaintiff to file their own
  response. Plaintiffs construe this as leave to file a consolidated response in excess of twenty but
  no more than thirty pages to avoid redundant briefing.


  00039488.DOCX. 1                                    3
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 4 of 27



  protect consumers. FDUPTA itself instructs courts to construe its provisions liberally. FDUTPA

  was enacted to provide remedies for conduct outside the reach of traditional common law torts

  such as fraud, which is why a FDUTPA plaintiff need not prove the elements of fraud to sustain

  an action under the statute.”) (quotations and citations omitted); see also U.S. Bank Nat. Ass'n v.

  Capparelli, No. 13-80323-CIV, 2014 WL 2807648, at *5 (S.D. Fla. June 20, 2014) (same).

          Judge Scola recently understood the underlying policy goals of these consumer protection

  acts when he held unequivocally that FDUTPA claims are not subject to Rule 9(b). See Douglas

  Weiss, v. Gen. Motors LLC, No. 19-21552-CIV, 2019 WL 5394621, at *7 (S.D. Fla. Oct. 22, 2019)

  (“Accordingly, this Court joins the decisions holding that the requirements of Rule 9(b) do not

  apply to a claim under FDUTPA.”). Likewise, the Middle District of Florida recently concluded

  that FDUTPA claims not sounding in fraud do not face Rule 9(b)’s heightened pleading

  requirements. In a well-reasoned opinion, the Middle District highlighted its reasoning, including

  discussing the underlying purposes of a FDUTPA claim compared to one for traditional fraud:

                     The purpose of Rule 9(b) is to alert defendants to the precise
                     misconduct with which they are charged and protect defendants
                     against spurious charges. Requiring Plaintiffs to plead their
                     FDUTPA claims with particularity would not advance this goal as
                     FDUTPA’s elements are already more particularized than those of
                     common law fraud. That is, a complaint which states plausible
                     allegations supporting FDUTPA claims will generally put a
                     defendant on fair notice of the nature of a plaintiff’s claims and the
                     grounds upon which they are based, without the risk of subjecting
                     the defendant to specious claims. Because Rule 9(b) does not apply
                     to FDUTPA claims, its requirements cannot serve as a basis to
                     dismiss Plaintiffs’ FDUTPA claims.

  Allstate Ins. Co. v. Auto Glass Am., LLC, No. 618CV2184ORL41LRH, 2019 WL 4751729, at *6

  (M.D. Fla. Sept. 30, 2019) (footnote, citations, and quotations omitted).

          Although courts in this district have sometimes examined FDUPTA under the heightened

  pleading standard of Fed. R. Civ. P. 9(b), the better reasoned approach is to reject heightened



  00039488.DOCX. 1                                     4
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 5 of 27



  scrutiny at the motion to dismiss stage and permit consumer plaintiffs to plead FDUTPA claims

  under the general requirements of Rule 8(a). See Harris, 2014 WL 12516076, at *4 (“Therefore,

  even where a FDUTPA claim includes allegations which implicate fraudulent conduct, it need not

  meet the heightened pleading requirements of Rule 9(b)).”); see also Deere Constr., LLC v. Cemex

  Constr. Materials Fla., LLC, 198 F. Supp. 3d 1332, 1342 (S.D. Fla. 2016) (quoting Gastaldi v.

  Sunvest Cmtys. USA, LLC, 637 F. Supp. 2d 1045, 1058 (S.D. Fla. 2009)) (“The requirements of

  Rule 9(b) do not apply to claims under the FDUTPA.”)); Rossi v. Darden, No. 16-21199-CIV,

  2016 WL 9254640, at *8 (S.D. Fla. Nov. 16, 2016) (same).

          In any event, the remainder of Nguyen Plaintiffs’ claims are not subject to Rule 9(b). This

  is a class deceptive marketing case, which does not involve fraud. For example, plaintiff Nguyen’s

  claims for violations of California’s Unfair Competition Law (“UCL”), the Consumer Legal

  Remedies Act (“CLRA”), and False Advertising Law (“FAL”) are not governed by Rule 9(b). See

  Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1104-05 (9th Cir. 2003) (fraud is not an essential

  element either of a CLRA or a UCL claim, and to the extent that allegations under these claims do

  not sound in fraud, they do not need to meet 9(b)); Janney v. Mills, 944 F. Supp. 2d 806, 817 (N.D.

  Cal. 2013) (FAL claims are only subject to Rule 9(b) pleading requirements where they are

  premised on fraud allegations). Plaintiff Muscara’s negligent misrepresentation claim is also not

  subject to Rule 9(b). See Donachy v. Intrawest U.S. Holdings, Inc., No. CIV.A. 10-4038 RMB,

  2012 WL 869007, at *5 (D.N.J. Mar. 14, 2012) (Where a “negligent misrepresentation claim is

  specifically alleged as a separate claim, it is not subject to Rule 9(b)’s heightened pleading

  requirements…”) (citations and footnote omitted). Plaintiff Muscara’s claim under Pennsylvania’s

  Unfair Trade Practices and Consumer Protection Law (“UTPCPL”) does not implicate Rule 9(b).

  See Goleman v. York Int’l Corp., No. CIV.A. 11-1328, 2011 WL 3330423, at *8 (E.D. Pa. Aug. 3,




  00039488.DOCX. 1                                 5
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 6 of 27



  2011) (“A plaintiff alleging deceptive conduct may proceed without satisfying the particularity

  requirement of Federal Rule of Civil Procedure 9(b).”) (citation and quotations omitted).

          Rule 9(b) also does not apply to Nguyen Plaintiffs’ warranty claims. See Wilson v. Chattem,

  Inc., No. 09-80681-CIV, 2009 WL 10667847, at *3 (S.D. Fla. Sept. 17, 2009) (“In comparison, to

  support a claim for breach of an implied or express warranty, a plaintiff is not required to show a

  misrepresentation or false statement. . . . In the absence of clear caselaw instructing the Court to

  do so, the Court declines to extend the pleading requirements of Rule 9(b) to claims for express or

  implied warranty.”) (citations omitted).

          Finally, as demonstrated below, to the extent Rule 9(b) would apply to any particular claim,

  Plaintiffs have adequately pled their claims with sufficient particularity.

  II.     VPX’s Labeling and Advertising Misstates Verifiable Facts.

          VPX engaged in a calculated campaign to misrepresent verifiable facts it knew potential

  purchasers deemed important and would rely on in deciding whether to purchase BANG.

  Accordingly, VPX’s puffery argument has no merit.

          “Specific, quantifiable ‘statements of fact’ that refer to a product’s absolute characteristics

  may constitute false advertising, while general, subjective, unverifiable claims are ‘mere puffery’

  that cannot.” Marty v. Anheuser-Busch Cos., 43 F. Supp. 3d 1333, 1342 (S.D. Fla. 2014). “The

  Eleventh Circuit has found puffery where a representation was ‘not the sort of empirically

  verifiable statement that [could] be affirmatively disproven.’” Thompson v. P&G, No. 18-CV-

  60107, 2018 WL 5113052, at *2 (S.D. Fla. Oct. 19, 2018) (quoting Next Century Communs. Corp.

  v. Ellis, 318 F.3d 1023, 1028 (11th Cir. 2003)).“[T]he question this Court must ask is whether a

  reasonable person could rely on Defendant’s representations or if, instead, a reasonable person




  00039488.DOCX. 1                                  6
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 7 of 27



  would understand that the representations are something akin to ‘general claims of superiority

  made by a salesman.’” Id. (citation omitted).

          VPX misrepresented specific facts. The phrase “SUPER CREATINETM” appears

  prominently on the front of BANG and is bolded in the Products’ ingredient panel. Nguyen ACAC

  ¶ 16; St. Fort ACAC ¶ 7. The phrases “BCAA AMINOS” and “ULTRA COQ10” appear

  prominently on BANG’s side and back, respectively. Id. BANG’s labeling twice represents the

  Products to be “POTENT BRAIN AND BODY FUEL,” and also proclaims “Power up with

  BANG’s potent brain & body-rocking fuel: Creatine, Caffeine, CoQ10 & BCAAs (Branched

  Chain Amino Acids).” Nguyen ACAC ¶ 16; St. Fort ACAC ¶¶ 6-7. VPX’s description of BANG

  on the Amazon website similarly represents “[p]ower up with BANG’s potent brain and body-

  rocking fuel” and “SUPER CREATINE & BCCA INFUSION.” Nguyen ACAC ¶ 17. Each

  statement constitutes a verifiable fact. None are puffery.

          VPX’s argument to the contrary relies largely on removing words from challenged

  statements and taking phrases out of context. See Def’s Consolidated Mot. To Dismiss (“MTD”),

  ECF Doc. 57, at 7-8 (separating “potent,” “super,” and “ultra” from “potent brain and body fuel,”

  Super Creatine,” and “Ultra CoQ10,” respectively). When addressing a defendant’s assertion that

  its statements were mere puffery, courts look to the entirety of the statements in question in

  addition to other statements on the product’s labeling and allegations relating to the defendant’s

  overall marketing campaign—they do not parse phrases. See Marty, 43 F. Supp. 3d at 1342

  (recognizing that statements are not evaluated in a vacuum); Wasser v. All Market, Inc., No. 16-

  21238-CIV, 2017 WL 11139701, at *5 (S.D. Fla. Nov. 13, 2017) (same).

          Tellingly, VPX fails to cite to a single case dismissing a FDUTPA claim in advancing its

  puffery argument. VPX’s primary case assessing the puffery defense under FDUTPA, Thompson,




  00039488.DOCX. 1                                 7
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 8 of 27



  came out in favor of the plaintiffs. There, the court was considering P&G’s argument whether

  “trusted,” “mild,” and “gentle on hands” could be actionable representations. Thompson, 2018 WL

  5113052, at *2. The court concluded that, although the statements might not be “empirically

  verifiable,” they could still be “taken to amount to more than just a salesman’s lavish claims.” Id.

          Plaintiffs’ allegations are similar to those addressed in Fitzpatrick v. Gen. Mills, Inc., 263

  F.R.D. 687 (S.D. Fla. 2010), vacated on other grounds, Fitzpatrick v. Gen. Mills, Inc., 635 F.3d

  1279 (11th Cir. 2011). In that case, the claimed “mixture of Bb-12 and inulin” in the defendant’s

  Yo-Plus yogurt, trademarked as “Optibalance” was represented as providing habitual consumers

  with digestive health benefits, by aiding in the promotion of digestive health. Fitzpatrick, 263

  F.R.D. at 691. The plaintiff alleged that contrary to such representations, eating Yo-Plus does not

  provide any digestive health benefits that cannot be obtained from eating normal yogurt. Id. at 692.

  Likewise, VPX’s labels prominently feature SUPER CREATINE, ULTRA COQ10, and BCAA

  AMINOS, further claiming that these ingredients provide potent brain & body rocking fuel

  providing energy while protecting against the ensuing proverbial brick wall often befalling energy

  drink consumers. These claims are false and misleading. The touted ingredients are absent, or as

  in Fitzpatrick, are supplied in quantities too small to achieve the sought-after benefits. See Nguyen

  ACAC ¶ 3; St. Fort ACAC ¶ 10.

          SUPER CREATINE is a trademarked phrase and is actionable because it misleads

  consumers into thinking that the Products contain something that the competition does not. See

  Nelson v. Mead Johnson Nutrition Co., 270 F.R.D. 689, 695 (S.D. Fla. 2010). The phrase is

  factually verifiable, misleading, and does not constitute puffery.

          VPX contends the alleged presence of caffeine in the Products supports the claim that the

  Products are “potent.” But, the claim on the label is: “[p]ower up with BANG’s potent brain &




  00039488.DOCX. 1                                  8
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 9 of 27



  body-rocking fuel: Creatine, Caffeine, CoQ10 & BCAAs.” This means that creatine, CoQ10, and

  BCAAs contribute to the potency of the Product. In actuality, these ingredients are missing or

  included in amounts so small as not to have any appreciable impact. BANG’s lacking these three

  ingredients renders VPX’s labels false, misleading, and likely to deceive a reasonable consumer.

  Judge Bloom of this very District recently rejected VPX’s “mere puffery” arguments regarding

  “Super Creatine.” See ThermoLife Int'l LLC, 2019 WL 4954622 *3-4. Accordingly, VPX’s

  puffery argument should be rejected.

  III.    Plaintiffs Plausibly Allege Specific Benefits That VPX Promised and Failed to Deliver.

          Plaintiffs’ Amended Complaints allege detailed facts establishing that VPX misrepresented

  the purported benefits Plaintiffs would receive from consuming BANG, and establishing that

  Plaintiffs did not receive the benefits promised. VPX’s claims to the contrary fail.

          Plaintiffs allege that VPX represents that its “Creatine is “SUPER,” and that its CoQ10 is

  “ULTRA[.]” See Nguyen ACAC ¶ 15; St. Fort ACAC ¶ 6. Regarding Super Creatine, testing

  results of BANG have revealed that the product contains no creatine or less than .04g. See Nguyen

  ACAC ¶ 15; St. Fort ACAC ¶ 11. 2 Commonly used dictionaries define “Super” as follows: “of

  high grade or quality[,]” “very large or powerful[,]” and “exhibiting the characteristics of its type

  to an extreme or excessive degree[.]”         Super, MERRIAM-WEBSTER, https://www.merriam-

  webster.com/dictionary/super (last visited Oct. 22, 2019). To an objective and reasonable

  consumer, less than .04g of creatine cannot possibly be considered “Super.” Less than .04g is not

  a large or powerful amount of creatine, does not provide the characteristics of creatine to an




  2
    Less than .04 grams converts to 40 milligrams, which is consistent with how such a fact is pled
  in the St. Fort ACAC.


  00039488.DOCX. 1                                 9
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 10 of 27



   extreme or excessive degree, and arguably delivers no quality creatine because the amount is so

   miniscule that it cannot provide any benefit.

             VPX may try to combat this argument with the clever statement that while BANG contains

   a small amount of creatine, it is of such high-quality that the creatine is Super. Such logic is deeply

   flawed. BANG’s clever argument is analogous to the following: BANG claims that it contains

   “Super” caffeine when in fact independent testing has revealed that BANG contains only 2 mg of

   caffeine. Such a trace amount of caffeine can in no way be “Super.” The average cup of coffee

   contains anywhere between 95-165 mg of caffeine. 3 The average cup of decaf coffee contains 2-

   5 mg of caffeine. 4 No reasonable consumer would consider a coffee product with 2 mg of caffeine

   to have “Super” caffeine, even if sourced from the highest quality coffee beans in the world.

             Independent testing has revealed on multiple occasions that BANG contains less than .04

   grams of creatine while the smallest recommended dose of creatine is 3 grams. See Nguyen ACAC

   ¶ 21; St. Fort ACAC ¶ 11. VPX tries to confuse the Court by mentioning the concept of a clinically

   effective dose. But Plaintiffs are not arguing that BANG needs to provide a clinically effective

   dose of the ingredient. Rather, Plaintiffs only allege that VPX falsely represented the composition

   of BANG when it used adjectives such as Super and Ultra to describe BANG’s ingredients, when

   in fact BANG contained none or virtually none of these ingredients.

             The same logic used to defeat VPX’s Super Creatine argument applies to VPX’s

   representation regarding Ultra CoQ10. When used as an adjective (as VPX has used the word on

   BANG) common dictionaries define Ultra as “going beyond others or beyond due limit:



   3
     Mayo Clinic Staff, Caffeine content for coffee, tea, soda and more, MAYO CLINIC, (Apr. 14,
   2017),              https://www.mayoclinic.org/healthy-lifestyle/nutrition-and-healthy-eating/in-
   depth/caffeine/art-20049372.
   4
       See id.


   00039488.DOCX. 1                                  10
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 11 of 27



   EXTREME[.]” Ultra, MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/ultra

   (last visited Oct. 22, 2019). Given that publicly available testing has revealed that BANG contains

   no CoQ10 at all, VPX has in no way delivered the benefits of extreme CoQ10. See Nguyen ACAC

   ¶ 23.

           VPX’s reliance on Hodges is also unpersuasive. Hodges v. Vitamin Shoppe, Inc., No.

   CIV.A. 13-3381 SRC, 2014 WL 200270 (D.N.J. Jan. 15, 2014). VPX argues that “[b]ecause

   Plaintiffs do not plead the benefits VPX allegedly promised, let alone substantiate those missing

   allegations with verifiable scientific studies or other factual support, Plaintiffs fail to state a

   plausible claim for relief.” MTD at 9. However, as discussed above, Plaintiffs do plead the benefits

   VPX specifically promised. Plaintiffs also plead facts, including verifiable scientific studies,

   demonstrating that BANG was incapable of delivering the benefits represented. Plaintiffs

   specifically rely on the scientific testing completed by Monster Energy Co. in its case against VPX,

   which Nguyen Plaintiffs referenced in their ACAC while the St. Fort Plaintiff attached the entire

   Monster complaint as an exhibit to her amended complaint. In addition, Nguyen Plaintiffs rely on

   other scientific testing conducted in similar cases against VPX, including Madison, et al. v. Vital

   Pharmaceuticals, Inc., Case No. 4:18-cv-06300 (N.D. Calif., Oct 15, 2018). 5



   5
     The Eleventh Circuit permits this Court to consider the complaints from Monster with respect to
   both Plaintiffs and Madison with respect to Nguyen Plaintiffs because Plaintiffs made the testing
   a part of their Amended Complaints. Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). For
   example, Nguyen Plaintiffs specifically referenced the testing results from each case in their
   Amended Complaint. See Nguyen ACAC at ¶¶ 21, 21 n.13, 27 n.20. St. Fort Plaintiff specifically
   references the Monster case (St. Fort ACAC ¶ 12) and attached the relevant complaint as an exhibit
   to her complaint. See St. Fort ACAC at Ex. 1. In addition, St. Fort Plaintiff relies upon the testing
   provided in the Monster complaint. See St. Fort ACAC ¶ 11, see also Ex. 1 ¶ 36. Moreover, the
   authenticity of these documents cannot be challenged because the Court can specifically trace each
   complaint back to its original docket. Finally, each complaint is central to the Plaintiffs’ claims
   because they provide the scientific testing that substantiates Plaintiffs’ claims, to the extent such
   is required at the pleadings stage (it is not). Accordingly, this Court may consider the testing
   referenced in each complaint.


   00039488.DOCX. 1                                 11
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 12 of 27



           Plaintiffs’ claims do not suffer from the flaw noted in Hodges, where the court found that

   “[t]he basis of Plaintiff’s claim of falsity appears to rest on the absence of scientific support for

   delivery of benefits at the dosages indicated by the Product.” Hodges, 2014 WL 200270, at *4.

   Although not required, Plaintiffs set forth specific scientific studies supporting that VPX’s BANG

   products do not contain the desired ingredients in amounts sufficient to meet the represented

   benefits. For example, Plaintiffs’ allegation in paragraph 21 of the Nguyen ACAC and paragraph

   11 of the St. Fort ACAC regarding BANG’s creatine content is contradicted by VPX’s own

   statements, which are included in the Monster Complaint.

                      [W]hile VPX conceals how much Super Creatine is in BANG,
                      product testing shows that there are fewer than 40 milligrams in one
                      can. That is roughly 100 times less than the amount of creatine
                      necessary to provide a measurable health benefit. VPX knows this.
                      It advises consumers that “researchers found that athletes looking to
                      get the most gains in size and strength should include 4-6 grams
                      [4,000 to 6,000 milligrams] of creatine before and 4-6 grams [4,000
                      to 6,000 milligrams] of creatine after exercise.” Moreover, VPX
                      cited studies in its patent application that analyze creatine
                      supplementation regimens at even higher levels—some of which
                      were 500 times the dose included in BANG.

   See Monster Energy Co. v. Vital Pharmas., Inc., et al., Case No. 5:18-cv-01882 (C.D. Calif., Apr.

   3, 2019) (this specific reference can be found in Doc. 61) (emphasis in original); see also St. Fort

   ACAC, Ex. 1, ¶ 50 (“[t]he scientific literature relied on by Defendants to obtain a patent for Super

   Creatine indicates that a person should start by taking 20,000-25,000 milligrams of creatine per

   day for three to seven days (loading period) and then 5,000 milligrams per day thereafter

   (maintenance period). Despite all of Defendants’ misleading claims of benefits and cures, a can of

   BANG contains less than 40 milligrams (0.040 grams) of Super Creatine, which again is more than

   100 times lower than the minimum amount of creatine shown to be an effective dose.”).




   00039488.DOCX. 1                                    12
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 13 of 27




   IV.      Plaintiffs Allege Facts Demonstrating That BANG Either Contains No Creatine,
            CoQ10, and BCAAs, or Contains Only Trace Amounts Incapable of Delivering the
            Benefits Represented.

            Plaintiffs allege facts, including testing results, demonstrating that BANG either includes

   no Creatine, CoQ10, and BCAAs, or contains these ingredients in such small amounts to render

   them ineffective at delivering the benefits represented. There is nothing “contradictory” in alleging

   either the absence of these highly touted and prominently advertised ingredients, or nugatory

   amounts such that they deliver no discernable health benefit associated with that ingredient.

            These detailed factual allegations, taken as true, are more than sufficient to “state a claim

   to relief that is plausible on its face.” See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see

   also State Farm Mut. Auto. Ins. v. Advanced Chiropractic & Med. Ctr. Corp., No. 18-CV-21127,

   2019 WL 2534908 (S.D. Fla. Mar. 15, 2019) (citing Bickley v. Caremark RX, Inc., 461 F.3d 1325,

   1328 (11th Cir. 2006)) (“And at the motion-to-dismiss stage, a court must take all factual

   allegations and reasonable inferences in the complaint to be true, regardless of whether they are

   currently supported by expert opinion”). VPX’s boilerplate lack of specificity arguments have no

   merit.

            BANG either contains no creatine or nowhere close to the amount of creatine needed to

   produce the benefits represented. For creatine to be effective, it is recommended that consumers

   follow a creatine loading technique, during which they consume relatively high amounts of

   creatine for at least three days, “followed by ingestion of 3 to 5 grams a day thereafter to maintain

   creatine stores.” Nguyen ACAC ¶ 21; St. Fort ACAC, Ex.1 ¶ 50. Testing revealed that BANG

   contains less than .04g of creatine—75 times less than the minimum daily amount needed to




   00039488.DOCX. 1                                  13
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 14 of 27



   maintain creatine stores. Nguyen ACAC ¶ 21; St. Fort ACAC ¶ 11, see also St. Fort ACAC, Ex. 1

   ¶ 36. A second test found no creatine at all in BANG. Nguyen ACAC ¶ 21.

           Testing concluded that BANG contains no CoQ10. Nguyen ACAC ¶ 23. Even if that were

   not the case, ingesting CoQ10 “by mouth, alone or with other ingredients, does not improve athletic

   performance in athletes or nonathletes.” Nguyen ACAC ¶ 21. Testing also concluded that BANG

   contains only .09g of BCAAs, an amount between 111 and 222 times less than the 10 to 20 grams

   per day of BCAAs studies have found to be sufficient to change body composition or improve

   exercise performance or enhance the effects of physical training. Nguyen ACAC ¶¶ 24, 26, 27; St.

   Fort ACAC, Ex. 1 ¶ 62 (“In short, the amount of BCAAs in BANG—approximately 150

   milligrams—is almost 100 times lower than the amounts tested in VPX’s own cited research.”)

   These detailed factual allegations demonstrate BANG is incapable of providing the benefits

   represented. In re Horizon Organic Milk Plus DHA Omega-3 Mktg. & Sales Practice Litig., 955

   F. Supp. 2d 1311, 1344 (S.D. Fla. 2013) (“In other words, Plaintiffs are not claiming that there is

   no scientific evidence to support WhiteWave’s brain health representations; instead, they are

   claiming that the competent scientific evidence shows that WhiteWave’s representations are

   actually false.”).

           VPX’s argument to the contrary rests on authority that is not on point. Plaintiffs’ allegations

   are markedly different from those in Eckler v. Wal-mart Stores, Inc., 2012 WL 5382218, at *1

   (S.D. Cal. Oct. 31, 2012), where the court found studies concluding that glucosamine did not

   alleviate the symptoms of osteoarthritis in the hip and knee—a very specific condition—

   insufficient to support that the defendant’s representation that “glucosamine is good for the body’s

   joints” was false or misleading. VPX’s position is also distinguishable from Guerrero v. Target

   Corporation, 889 F. Supp. 2d 1348 (S.D. Fla. 2012), where the court found the plaintiff’s




   00039488.DOCX. 1                                  14
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 15 of 27



   allegations insufficient to put the defendant on notice of the claims against it, because the plaintiff

   failed to allege any “specific details regarding how [he knew] that Defendant’s honey did not

   contain pollen.” Id. at 1355.

           The remainder of VPX’s arguments are misplaced. VPX attempts to rebut Plaintiffs’

   allegations demonstrating that BANG contains no creatine or so little creatine that it could not

   deliver the benefits promised by arguing that the ingredient it refers to as “SUPER CREATINE”

   (creatyl-L-leucine) is actually a form of creatine. No discovery has occurred, and it is inappropriate

   at this juncture for VPX to attempt to argue the facts of its case. The Court should disregard VPX’s

   unsupported factual assertions entirely, which are neither responsive to allegations in the

   Complaint nor subject to judicial notice.

           VPX’s argument that Monster Energy’s claims support its position is ridiculous. As

   recognized by the Monster Court, Monster Energy’s Lanham Act claim rests on the argument that

   BANG’s labeling was false and misleading because BANG contains no actual creatine and creatyl-

   L-leucine does not provide the benefits of creatine. See Monster Energy Co. v. Vital Pharmas.,

   Inc., No. 18-cv-01882 (C.D. Cal. Sept. 4, 2018) (this specific reference can be found in Doc. 122)

   ; see also Thermolife Int’l, LLC v. Vital Pharmas., Inc., No. 19-CV-61380-BB (S.D. Fla. Oct. 10,

   2018) (this specific reference can be found in Doc. 1) (alleging that SUPER CREATINE is not

   creatine and will not break down into creatine when ingested).

           VPX’s attempt to characterize the testing results in the Monster case as inconsistent with

   those in the Madison case likewise fails. The Madison plaintiff tested for actual creatine, which is

   not an ingredient in BANG. The fact that the Madison plaintiff did not also test for creatyl-L-

   leucine does not render such testing inconsistent with that from the Monster case.




   00039488.DOCX. 1                                  15
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 16 of 27



           VPX’s reliance on Toback v. GNC Holdings, Inc., 2013 WL 5206103 (S.D. Fla. Sept. 13,

   2013) is misguided. The Toback defendant marketed a product containing glucosamine,

   chondroitin, cutch tree extract, Chinese skullcap root extract, methylsulfonyl-methane, white

   willow bark extract, fish oil, and other substances, as a “comprehensive Vitapak program that

   supports improved joint health.” Id. at *5. The plaintiffs claimed that glucosamine and

   chondroitin—two discrete components in the products—did not promote joint health and function.

   Id. Because the plaintiff failed to challenge the product’s “multifarious composition in promoting

   joint health,” the court found the plaintiff’s claims insufficient to support that the product as a

   whole did not function as advertised. Id.

           In contrast to Toback, VPX does not promote a multitude of ingredients. Rather, the labels

   of BANG prominently proclaim that the products contain SUPER CREATINE, ULTRA COQ10,

   and BCAA AMINOS providing potent brain & body rocking fuel. These ingredients are either

   absent entirely or present in quantities too small to achieve the represented benefits.

           Defendant’s reliance on Dabish is also not persuasive. In Dabish, the labels on the products

   mispresented that “‘Creatine Nitrate increases ‘strength, endurance, muscle mass, and overall

   performance.’” Dabish v. Musclepharm Corp., Case No. 3:15-cv-02848-CAB-AGS (S.D. Cal.

   Sep. 26, 2016) (this specific reference can be found at ECF Doc. 37 at 16). For the plaintiffs to

   survive the motion to dismiss, they had to “allege [in their complaint] studies showing that Creatine

   Nitrate does not ‘increase strength, endurance, muscle mass, and overall performance’ not simply

   that there is no information one way or the other.” Id. (citation omitted). Plaintiffs failed to satisfy

   this requirement and the court dismissed plaintiffs’ claims based on the alleged misrepresentations

   regarding Creatine Nitrate “[b]ecause none of the studies cited in the [complaint] demonstrate[d]

   the falsity of any of the alleged false statements on the Class Product labels about Creatine Nitrate




   00039488.DOCX. 1                                  16
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 17 of 27



   . . . .” Id. at 17. “T]he studies on which Plaintiffs rely concern[ed] either the safety of Creatine

   Nitrate or the efficacy of Creatine Monohydrate.” Id. at 16.

           Plaintiffs’ case is much different regarding BANG. Specifically, VPX touts the benefits of

   the different ingredients multiple times on its label and independent testing has revealed that these

   representations are deceptive because BANG does not contain the ingredients at all or in amount

   sufficient to provide the represented benefits. Moreover, at this stage of the proceedings, it is

   premature to discuss the relevance of the testing regarding creatine monohydrate because such is

   a factual determination. Moreover, unlike in Dabish Plaintiffs never admitted that creatine

   monohydrate is not the same as the Super Creatine contained in BANG. Id. at 17.

           Furthermore, specifically for FDUTPA, many cases support the viability of claims based

   on factual allegations not supported at the initial pleading stage by attached expert conclusions.

   See BPI Sports, LLC v. Labdoor, Inc., 2016 WL 739652, at *5–6 (S.D. Fla. Feb. 25, 2016)

   (FDUTPA claim based on “unsubstantiated, biased, and deceptive rating system” could be stated

   by competitor if causation and damages are present); See Fitzpatrick, 263 F.R.D. at 697 (“Also

   integral to the determination of whether General Mills' statements are deceptive under the

   FDUTPA is the scientifically complex question of whether Yo-Plus does, in fact, work as

   advertised, and the related question of whether General Mills possessed sufficient evidence to

   confirm its claims about Yo–Plus’ purported digestive health benefits before making them.”);

   Smith v. WM. Wrigley Jr. Co., 663 F. Supp. 2d 1336, 1340-41 (S.D. Fla. 2009) (unsubstantiated

   claim that Eclipse gum helps kills germs that cause bad breath could be deceptive under FDUTPA).

   Other courts have identified a lack of authority on the issue whether FDUTPA claims based on

   unsubstantiated claims are foreclosed. See In re Horizon, 955 F. Supp. 2d at 1343 n.12.




   00039488.DOCX. 1                                 17
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 18 of 27



           Indeed, as Judge Bloom recently recognized in Thermolife, “[a]t best, VPX’s arguments in

   this regard simply constitute denials of Thermolife’s allegations and are not a basis for dismissal.

   Whether or not the materials relied upon by Thermolife ultimately support its claims is a question

   of fact not suitable for disposition upon a motion to dismiss.” See ThermoLife Int'l LLC, 2019 WL

   4954622, at *4 (footnote omitted).

   V.      Plaintiffs’ Claims Satisfy the “Unfair” Prong of the UCL.

           VPX argues that Plaintiffs fail to satisfy the “unfair” prong of the UCL because Plaintiffs

   do not identify the legislative policies that VPX offended. This argument misrepresents the

   applicable legal test, ignores Plaintiff Nguyen’s allegations specifically citing the policies violated,

   and has no merit.

           The unfair prong of the UCL prohibits a business practice that “violates established public

   policy or if it is immoral, unethical, oppressive or unscrupulous and causes injury to consumers

   which outweighs its benefits.” Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1104 (N.D.

   Cal. 2017). Because California law is unsettled with regard to the standard applied to consumer

   claims under the unfair prong of the UCL, courts have applied two competing tests: 1) the

   balancing test; and, 2) the tethering test. Lozano v. AT & T Wireless Services, Inc., 504 F.3d 718,

   736 (9th Cir. 2007).

           Under the traditional balancing test, “an act or practice is unfair if the consumer injury is

   substantial, is not outweighed by any countervailing benefits to consumers or to competition, and

   is not an injury the consumers themselves could reasonably have avoided.” Hadley, 243 F. Supp.

   3d at 1104. Courts are reluctant to grant motions to dismiss “unfair” UCL claims based on the

   balancing test, because the test involves weighing evidence that is not yet properly before the court.

   Backus v. Gen. Mills, Inc., 122 F. Supp. 3d 909, 929 (N.D. Cal. 2015).




   00039488.DOCX. 1                                  18
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 19 of 27



           Under the tethering test, a business practice is unfair if a plaintiff alleges that Defendant

   violated a “legislatively declared policy or proof of some actual or threatened impact on

   competition.” Cel-Tech Communications, Inc. v. Los Angeles Cellular Tel. Co., 973 P.2d 527, 544

   (Cal. 1999). The Ninth Circuit has approved the use of either the balancing test or tethering test in

   consumer actions. Lozano, 504 F.3d at 736 (“In the absence of further clarification by the

   California Supreme Court, we endorse the district court’s approach to the law as if it still contained

   a balancing test.”).

           Notwithstanding Defendant’s failure to apprise this Court of the balancing test, Plaintiff

   Nguyen satisfies the unfair prong of the UCL under both tests. Under the balancing test, she has

   sufficiently alleged that the economic benefit to VPX is outweighed by the economic loss to her.

   For example, Paragraph 137 of the Nguyen ACAC states: “Plaintiff Nguyen and the California

   Class have been damaged by VPX’s deceptive and unfair conduct in that they purchased a

   misbranded and worthless product or paid prices they otherwise would not have paid had VPX not

   misrepresented the product.” As such, Plaintiff Nguyen states a claim under the balancing test.

   See Goldsmith v. Allergan, Inc., CV 09-7088 PSG EX, 2011 WL 2909313, at *7 (C.D. Cal. May

   25, 2011) (“Plaintiff's allegation that the economic benefit to Defendant is outweighed by the

   danger to patients and economic loss suffered by providers sufficiently states an unfair-prong UCL

   claim.”).

           Furthermore, Plaintiff Nguyen’s claims under the UCL identify specific legislative policies

   that VPX violated, thus satisfying the tethering test. Specifically, Plaintiff Nguyen alleges that

   VPX violated the following policies: 1) the California FAL, 2) the California CLRA and, 3) the

   Food, Drug, and Cosmetic Act, 21 U.S.C. § 301. Nguyen ACAC ¶ 134.




   00039488.DOCX. 1                                 19
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 20 of 27



            Accordingly, the Nguyen ACAC states a claim under the “unfair” prong of the UCL. See

   Rubio v. Capital One Bank, 613 F.3d 1195, 1205 (9th Cir. 2010); see also MacDonald v. Ford

   Motor Co., 37 F. Supp. 3d 1087, 1099 (N.D. Cal. 2014) (“Under the balancing test, Ford’s failure

   to disclose the alleged safety problems with its cooling pumps was without utility, and therefore

   does not outweigh the harm plaintiffs suffered as a result of the defective pumps. Under the Cel–

   Tech test, plaintiffs’ claim succeeds because it is tethered to the CLRA, as discussed above.”).

   VI.      Plaintiffs Have Standing to Seek Injunctive or Declaratory Relief Because They Have
            Sufficiently Alleged an Actual Threat of Future Harm.

            Plaintiffs allege facts demonstrating that they have standing to seek injunctive and

   declaratory relief. VPX is wrong in claiming that Plaintiffs allege no harm.

         To have standing, a plaintiff must sufficiently allege the following: “[t]he plaintiff must have

   (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

   and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136

   S. Ct. 1540, 1547 (2016) (citations omitted). “To establish injury in fact, a plaintiff must show that

   he or she suffered an invasion of a legally protected interest that is concrete and particularized and

   actual or imminent, not conjectural or hypothetical.” Id. at 1548 (quotations and citation omitted).

   “For an injury to be particularized, it must affect the plaintiff in a personal and individual way.”

   Id. (quotations and citations omitted). “A ‘concrete’ injury must be ‘de facto’; that is, it must

   actually exist. When we have used the adjective ‘concrete,’ we have meant to convey the usual

   meaning of the term—‘real,’ and not ‘abstract.’” Id. (citations omitted).

            Plaintiffs have more that sufficiently pled an actual injury when they demonstrated that

   they were deceived into purchasing VPX’s BANG product based on the representations made on

   its cans as well as through its marketing, that they actually purchased the product, and now multiple

   scientific tests have confirmed that VPX mislead consumers regarding the ingredients in BANG.



   00039488.DOCX. 1                                  20
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 21 of 27



   This injury is particularized because each Plaintiff has individually overpaid for BANG and the

   injury is real because VPX would not have been able to charge such a premium were it not for the

   misrepresentations it made on its cans and through its marketing.

           Plaintiffs also sufficiently plead a future injury, which is needed for them to obtain

   declaratory and injunctive relief. Throughout the complaint, Plaintiffs allege that they have already

   sustained, continue to sustain, and will sustain in the future further damages as a result of VPX’s

   conduct. See, e.g. Nguyen ACAC ¶¶ 74, 86, 109; St. Fort ACAC ¶ 53 (“Plaintiff and the Class

   have suffered and will continue to suffer irreparable harm if Defendant continues to engage in such

   deceptive, unfair, and unreasonable practices.”) At this stage of the proceedings, this is more than

   sufficient because the Court must assume Plaintiffs’ allegations are true. See Randall v. Scott, 610

   F.3d 701, 705 (11th Cir. 2010) (“We therefore accept as true the facts as set forth in the complaint

   and draw all reasonable inferences in the plaintiff’s favor.”) (citation omitted).

           VPX’s reliance on Abraham v. Ocwen Loan Servicing, LLC, 321 F.R.D. 125 (E.D. Pa.

   2017) is also unpersuasive for the proposition that Plaintiff Muscara’s claims for injunctive and

   declaratory relief under the UTPCPL must be dismissed. MTD at 19 n.11. In Abraham, the district

   court misinterpreted Pennsylvania’s relevant statutory language. Pennsylvania’s UTPCPL permits

   private actions in the following manner:

                      Any person . . . may bring a private action to recover actual damages
                      or one hundred dollars ($100), whichever is greater. The court may,
                      in its discretion, award up to three times the actual damages
                      sustained, but not less than one hundred dollars ($100), and may
                      provide such additional relief as it deems necessary or proper.

   73 Pa. Stat. Ann. § 201-9.2 (footnote omitted) (emphasis added). This language expressly permits

   a court to provide additional remedies including injunctive and equitable relief The Abraham

   Court improperly held that the UTPCPL’s statutory language that grants the Attorney General and



   00039488.DOCX. 1                                    21
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 22 of 27



   District Attorney the right to sue for injunctive or declaratory relief, limits the availability of those

   remedies to only those parties. The relevant statutory language provides:

                      Whenever the Attorney General or a District Attorney has reason to
                      believe that any person is using or is about to use any method, act or
                      practice declared . . .unlawful, . . . he may bring an action in the
                      name of the Commonwealth against such person to restrain by
                      temporary or permanent injunction the use of such method, act or
                      practice.”

   73 Pa. Stat. Ann. § 201-4 (footnote omitted). Just because this statutory section permits the

   Attorney General or District Attorney to use equitable relief, does not mean that the legislature

   specifically intended private litigants to be foreclosed upon from obtaining the same relief. In fact,

   this interpretation does not make sense in light of the legislature specifically including the phrase

   “and may provide such additional relief as it deems necessary or proper[,]” in 73 Pa. Stat. Ann. §

   201-9.2 (the statutory authority for private litigants to bring causes of action).

   VII.    The Economic Loss Rule Does Not Bar Plaintiffs’ UTPCPL and Negligent
           Misrepresentation Claims.

           In Werwinski v. Ford Motor Co. the Third Circuit predicted that Pennsylvania law would

   bar a UTPCPL claim solely for economic damages because of the economic loss doctrine.

   Werwinski v. Ford Motor Co., 286 F.3d 661 (3d Cir. 2002). However, this Court must consider the

   context for how the Third Circuit reached this holding. In Werwinski,“[b]ecause the question posed

   involved a controlling issue of state law, the Third Circuit first turned to the Pennsylvania Supreme

   Court for guidance. However, the Pennsylvania Supreme Court had not spoken on the issue.”

   Lovelace v. Nationwide Mut. Ins. Co., No. CV 18-2701, 2018 WL 3818911, at *2 (E.D. Pa. Aug.

   10, 2018). “[T]he Third Circuit was left to predict how the highest court in Pennsylvania would

   rule by looking to the decisions of Pennsylvania’s intermediate courts.” Id. However, at the time

   of Werwinski, Pennsylvania’s intermediate appellate courts had not addressed whether the




   00039488.DOCX. 1                                    22
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 23 of 27



   economic loss doctrine would bar a UTPCPL claim in a published opinion. Id. Accordingly, the

   Third Circuit looked outside of Pennsylvania. Id.

                      The landscape, however, changed dramatically when the
                      Pennsylvania Superior Court decided Knight v. Springfield
                      Hyundai, 81 A.3d 940 (Pa. Super. Ct. 2013). In Knight, the appellees
                      asserted that the economic loss doctrine barred the appellant’s
                      UTPCPL claim because only economic damages had been alleged.
                      Id. at 951. The Superior Court disagreed. It concluded that “[t]he
                      claims at issue in this case are statutory claims brought pursuant to
                      the UTPCPL, and do not sound in negligence. Therefore, the
                      economic loss doctrine is inapplicable and does not operate as a bar
                      to Knight’s UTPCPL claims.” Id. The decision in Knight was
                      recently followed in another case before the Pennsylvania Superior
                      Court, Dixon v. Northwestern Mutual, 146 A.3d 780, 790 (Pa.
                      Super. Ct. 2016) (“Dixon’s UTPCPL claim is not barred by the
                      economic loss doctrine.”).

   Id. at 3. Therefore, as pointed out last year, the landscape has changed since Werwinski and

   Pennsylvania courts have now held that “the economic loss doctrine does not apply to UTPCPL

   claims.” Id. (quotations and citation omitted).

           VPX wants this Court to rely on Whitaker v. Herr Foods, Inc., 198 F. Supp. 3d 476 (E.D.

   Pa. 2016) but it is not nearly as persuasive at VPX suggests. Regarding the UTPCPL, the district

   court in Whitaker concluded that it could not depart from the Third’s Circuit prediction of how the

   Pennsylvania Supreme Court would rule in Werwinski because of the Pennsylvania Superior

   Court’s decision in Knight. Accordingly, the district court concluded it was bound by Werwinski.

   Whitaker, 198 F. Supp. 3d at 490. However, the district court in Whitaker reached its decision

   before the Pennsylvania Superior Court’s decision in Dixon (which followed the Superior Court’s

   decision in Knight).

           Plaintiffs recognize that a district court can almost never depart from its own Circuit’s

   predictive precedent regarding how a state supreme court would rule on a given issue. However,

   as the Court in Whitaker acknowledged:


   00039488.DOCX. 1                                    23
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 24 of 27



                      [A] showing of “persuasive evidence” that state law has changed
                      could nullify predictive precedents. Robinson v. Jiffy Exec.
                      Limousine Co., 4 F.3d 237, 240-42 (3d Cir.1993) (“[W]hen we are
                      applying state law and there is persuasive evidence that it has
                      undergone a change, we are not bound by our previous panel
                      decision if it reflected our reliance on state law prior to its
                      modification.”).

   Whitaker, 198 F. Supp. 3d at 489 n.7. The Whitaker Court only had the benefit of Knight when it

   reached its holding. Since Whitaker there has been an additional published Superior Court decision

   (Dixon) in support of the Knight position, which leads to the conclusion that there is persuasive

   evidence that the law of Pennsylvania has come out differently than the Third Circuit’s prediction

   in Werwinski. Accordingly, federal district courts are no longer bound by Werwinski. See

   Robinson, 4 F.3d at 242 (reversing its previous prediction of how the New Jersey Supreme Court

   would rule after it had the “the benefit of two intermediate state appellate decisions directly on

   point which undermine our former judgment.”); see also Sweitzer v. Oxmaster, Inc., No. CIV.A.

   09-5606, 2010 WL 5257226, at *4 (E.D. Pa. Dec. 23, 2010) (“Of course, [a federal district court]

   must follow the Court of Appeal’s prediction of Pennsylvania law as a general rule, except when

   the state’s highest court issues a decision contradicting that prediction or state intermediate

   appellate court’s decisions subsequently indicate that prediction has not come to pass.”) (citations

   omitted) (emphasis added).

           There is also no merit to VPX’s argument that this Court should rely on Whitaker to dismiss

   Plaintiff Muscara’s negligent misrepresentation claim. The district court in Whitaker reached its

   decision to bar plaintiff’s negligent misrepresentation claim “because the Bilt-Rite [Contractors,

   Inc. v. The Architectural Studio, 866 A.2d 270 (Pa. 2005)] exception d[id] not apply. . . .”

   Whitaker, 198 F. Supp. 3d at 492. However, the district court in Whitaker did not have the benefit

   of the Pennsylvania Supreme Court’s decision in Dittman v. UPMC, which significantly reduces




   00039488.DOCX. 1                                 24
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 25 of 27



   the potential scope of Pennsylvania’s economic loss doctrine. 196 A.3d 1036 (Pa. 2018)

   (Addressing two of its pertinent cases on the economic loss doctrine, the Pennsylvania Supreme

   Court held “[h]aving set forth our decisions in [Bilt-Rite] and [Excavation Techs., Inc. v. Columbia

   Gas Co. of Pennsylvania, 985 A.2d 840 (Pa. 2009)], we hold that those cases do not stand for the

   proposition that the economic loss doctrine, as applied in Pennsylvania, precludes all negligence

   claims seeking solely economic damages.”). Rather,“[u]nder Pennsylvania’s economic loss

   doctrine, recovery for purely pecuniary damages is permissible under a negligence theory[,]

   provided that the plaintiff can establish the defendant’s breach of a legal duty arising under

   common law that is independent of any duty assumed pursuant to contract.” Dittman, 196 A.3d at

   1038. Accordingly, under Dittman, the key to the Court’s analysis is the source of the respective

   duty. See New Berry, Inc. v. Manitoba Corp., No. 2:18-CV-01528-MJH, 2019 WL 452493, at *4

   (W.D. Pa. Feb. 5, 2019); see also Gernhart v. Specialized Loan Servicing LLC, No. CV 18-2296,

   2019 WL 1255053, at *4 (E.D. Pa. Mar. 18, 2019).

           Here, Plaintiff Muscara has sufficiently alleged that VPX violated a common law duty that

   is independent of any contractual duty between the parties. Plaintiff Muscara alleges as follows:

   “[i]ndependent of any contractual relationship between the parties, VPX had a duty to fairly and

   accurately disclose and represent its Products on its labels, website, advertising, and marketing

   literature. However, likely aware of how consumers make purchasing decisions in this industry,

   VPX used these misrepresentations regarding its Products’ quality to command a premium price

   from consumers.” Nguyen ACAC ¶ 165.

           Moreover, in the unlikely event this Court finds that no common law duty exists, the

   creation of a new duty to preclude corporate conduct such as VPX’s only makes sense. In

   Pennsylvania, in the absence of an existing common law duty of care, courts




   00039488.DOCX. 1                                25
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 26 of 27



                      [m]ust weigh the following five factors: (1) the relationship between
                      the parties; (2) the social utility of the [defendant’s] conduct; (3) the
                      nature of the risk imposed and foreseeability of the harm incurred;
                      (4) the consequences of imposing a duty upon the [defendant]; and
                      (5) the overall public interest in the proposed solution. No one of
                      these five factors is dispositive. Rather, a duty will be found to exist
                      where the balance of these factors weighs in favor of placing such a
                      burden on a defendant.

   Phillips v. Cricket Lighters, 841 A.2d 1000, 1008-09 (Pa. 2003) (quotations and citation omitted).

   Plaintiff Muscara had a relationship with VPX from purchasing its products. VPX also has much

   more information at its disposal than Plaintiff Muscara regarding the quality and composition of

   its products. VPX’s misleading representations caused consumers to pay a premium price for an

   inferior product and these representations lack any social utility. VPX’s misleading representations

   led consumers to overpay for inferior products. The foreseeability of this harm is quite apparent

   from the case Plaintiff Muscara brings. Imposing a duty on VPX will not have significant

   consequences because Plaintiff Muscara only seeks to prevent VPX (and other similar companies)

   from omitting key information and engaging in misleading representations. Public interest in

   imposing such a duty is high because such a duty would add another tool to hold businesses

   accountable when they engage in deceptive business practices to mislead consumers. The court

   imposing such a duty also comports with the legislative purpose of the UTPCPL

                                                    Conclusion

           VPX’s marketing of its BANG products is deceptive and unfair. The Plaintiffs’ Complaints

   sufficiently plead the elements of the allegations with supporting facts that make it plausible that

   they are entitled to relief on each of their respective claims. Plaintiffs should be permitted to prove

   their allegations through targeted discovery. Moreover, Plaintiffs have been damaged and have

   standing to obtain injunctive and declaratory relief. Accordingly, Plaintiffs respectfully ask this

   Court to deny VPX’s Consolidated Motion to Dismiss.



   00039488.DOCX. 1                                      26
Case 0:18-cv-62823-RAR Document 72 Entered on FLSD Docket 11/05/2019 Page 27 of 27



                                                      Respectfully submitted,

        /s/ Lance A. Harke                            /s/ Jason R. Alderman
        Lance A. Harke, P.A.                          Jason R. Alderman, Esq.
        Florida Bar No. 863599                        jalderman@thealdermanlawfirm.com
        lharke@harkelaw.com                           Florida Bar No. 172375
        Tammi A. Calarco, Esq.                        Troy A. Tolentino, Esq.
        tcalarco@harkelaw.com                         ttolentino@thealdermanlawfirm.com
        Florida Bar No. 121788                        Florida Bar No. 117981
        HARKE LAW LLP                                 THE ALDERMAN LAW FIRM
        9699 NE Second Avenue                         9999 NE 2nd Avenue, Suite 211
        Miami Shores, FL 33138                        Miami Shores, FL 33138
        Telephone:     (305) 536-8220                 Telephone: 305-200-5473
        Facsimile:     (305) 536-8229                 Facsimile: 305-200-5474

        Counsel for Plaintiffs                        Counsel for Plaintiffs

        Ben Barnow, Esq.                              Charles E. Schaffer, Esq.
        admitted pro hac vice                         admitted pro hac vice
        b.barnow@barnowlaw.com                        cschaffer@lfsblaw.com
        BARNOW AND ASSOCIATES, P.C.                   LEVIN SEDRAN & BERMAN
        One North LaSalle Street, Suite 4600          510 Walnut Street, Suite 500
        Chicago, IL 60602                             Philadelphia, PA 19106
        Telephone: (312) 621-2000                     Telephone: 215-592-1500
        Facsimile: (312) 641-5504                     Facsimile: 215-592-4663

        Counsel for Plaintiffs                        Counsel for Plaintiffs


                                  CERTIFICATE OF SERVICE
           I hereby certify that a true and correct copy of the foregoing was filed on November 5,
   2019 with the Clerk by using the CM/ECF system, which will send notification of such filing to
   all attorneys of record.
                                               /s/ Jason R. Alderman
                                                   Jason R. Alderman




   00039488.DOCX. 1                              27
